—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered October 21, 1997, convicting him of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court properly declined to suppress the undercover police officer’s showup identification of the defendant. The court’s finding that the undercover officer’s viewing was confirmatory in nature should not be disturbed (see, People v Morales, 37 NY2d 262, 271). Although a month had elapsed between the drug sale and the arrest, the showup occurred minutes after the undercover officer spontaneously identified the defendant as he was entering a building in the area where the sale had taken place (see, People v King, 221 AD2d 370; People v Bazelias, 220 AD2d 443; People v Martindale, 202 AD2d 158). Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.